—Appeal from a judgment of the Supreme Court (Kane, J.), entered September 19, 2000 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondent’s motion to dismiss the petition as time barred.
On December 14, 1999, petitioner received notice of respondent’s determination finding him guilty of violating the prison disciplinary rule that prohibits inmates from engaging in unauthorized correspondence. Acting pro se, petitioner prepared a CPLR article 78 petition for judicial review of the determination together with a proposed order to show cause and supporting documentation which were received in the mail by the Supreme Court Clerk’s office on April 10, 2000, four days before the expiration of the four-month Statute of Limitations (see, CPLR 217 [1]). Petitioner’s order to show cause was not signed by a Supreme Court Justice, however, until April 18, 2000, four days after the limitations period had run. Respondent then moved to dismiss the petition as time barred. Supreme Court granted the motion and this appeal ensued.
Citing the Court of Appeals’ recent decision in Matter of Grant v Senkowski (95 NY2d 605), respondent has requested permission to withdraw his previous objection to petitioner’s application as untimely and for leave to submit an answer to petitioner’s application on the merits. Those requests are hereby granted; the judgment of Supreme Court is reversed and the matter is remitted to enable respondent to prepare and serve an answer (see, Matter of Thompson v Selsky, 283 AD2d 752).
Cardona, P. J., Carpinello, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the judgment is reversed, on the law, without costs, and matter remitted to the Supreme Court to permit respondent to serve an answer within 30 days of this Court’s decision.